NUMBER 13-19-00319-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


       IN THE INTEREST OF F.L.B., A.C.B., J.G.B., E.B.M,
                        CHILDREN


                On appeal from the 267th District Court
                      of Victoria County, Texas.


                 ORDER TO FILE APPELLEE’S BRIEF

             Before Justices Benavides, Hinojosa, and Perkes
                            Order Per Curiam

      This cause is before the Court on appellee’s first motion for extension of time to

file its brief in response to appellant’s brief. This Court, having fully examined and

considered appellee’s motion, is of the opinion that, in the interest of justice, appellee’s

motion for extension of time to file its brief should be granted with this order.

      Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals and include additional expedited
deadlines and procedures.       See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a),

reprinted in TEX. GOV’T CODE ANN., tit.2, subtit. F app. The appellant's brief is due within

20 days after the later of the date the clerk's record was filed or the date the reporter's

record was filed, and appellee's brief is due 20 days after the date the appellant's brief

was filed. TEX. R. APP. P. 38.6(a), (b). The intermediate appellate courts are directed

to ensure "as far as reasonably possible" that appeals are brought to final disposition

within 180 days of the date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2(a). In

accordance with the limited time for consideration of these appeals, this Court requires

strict adherence to the briefing rules in appeals of parental termination cases, such as

this appeal, and looks with disfavor upon the delay caused by requests for extensions

of time to file the brief. See TEX. R. APP. P. 38.6; see also id. R. 28.4.

       Appellee’s motion for extension of time to file its brief is hereby GRANTED, and

appellee is hereby ORDERED to file its brief with this Court on September 30, 2019. No

further motions for extension of time will be entertained by this Court, absent truly

extraordinary circumstances alleged and supported by appropriate argument, authority,

and any necessary evidence.

       The Clerk of this Court is ORDERED to serve a copy of this order on Eric Tai,

Appellate Attorney for the Texas Department of Family and Protective Services by email

and by certified mail, return receipt requested.

                                                                       PER CURIAM

Delivered and filed the
17th day of September, 2019.



                                             2